Citation Nr: 0405551	
Decision Date: 03/01/04    Archive Date: 03/11/04	

DOCKET NO.  02-09 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for the regular aid and attendance of another person and 
based upon being permanently housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
VARO in New York, New York, which denied entitlement to 
special monthly compensation based on the need for the 
regular aid and attendance of another person or on being 
permanently housebound.  

This appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required on his part.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has an obligation to notify a veteran of the evidence needed 
to substantiate a claim and of what evidence he is 
responsible for obtaining.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) and Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In reviewing the record, there has been no notice to 
the veteran of the VCAA, and no indication that he has been 
properly placed on notice of the evidence needed to 
substantiate his claim and what evidence VA would obtain.  
Id.

The undersigned notes that in an October 2001 memorandum, the 
veteran's local representative indicated that he was 
receiving treatment at the VA Medical Center in Brooklyn for 
his service-connected disability.  It was asked that the 
records be obtained and associated with the claims folder.  
The most recent medical evidence of record is dated in August 
2001.  VA treatment records pertaining to the period prior to 
a Board decision are constructively deemed to be before the 
Board.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  On remand, a search 
should be made for outstanding records at the VA Medical 
Center in Brooklyn, New York.  

The record shows that by rating decision dated in October 
2001, the veteran was found to be incompetent to handle 
disbursement of funds.  The record reveals that service 
connection is in effect for schizophrenia, rated as 
100 percent disabling, and for facial scars, rated as 
noncompensably disabling.  The veteran has a number of 
nonservice-connected disabilities as well.  The record does 
not reveal an opinion from any health care professional as to 
the impact of the service-connected disability on his need 
for regular aid and attendance of another person and/or his 
being permanently housebound.  

In view of the foregoing, further development is in order and 
the case is REMANDED for the following:  

1.  The veteran and his representative 
should be provided a VCAA notice letter 
telling him of the evidence needed to 
substantiate the issue on appeal, and 
what evidence he is responsible for 
obtaining.  

2.  Outstanding medical records from the 
VA Medical Center in Brooklyn, New York, 
dated from 2001 should be obtained and 
associated with the claims folder.  

3.  The RO should arrange for a VA aid 
and attendance/housebound examination 
(VA Form 2680) of the veteran for the 
purpose of ascertaining whether the 
veteran's service-connected disability 
has rendered him unable to independently 
perform the daily functions of self-care 
on a regular basis.  The examiner should, 
based on the results of examination and 
the medical evidence in the claims file, 
provide an opinion as to whether the 
service-connected schizophrenia and 
facial scars cause the veteran to be 
bedridden; render him unable to feed 
himself, attend to the wants of nature or 
protect himself from the hazards incident 
to his environment; restrict him to his 
immediate premises.  Any opinions 
expressed by the examiner should be 
accompanied by a complete rationale.  The 
claims file should be made available to 
the examiner for review.  

4.  The RO should then review the claims 
file and ensure that all notification and 
development required by the VCAA is 
accomplished.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and be afforded a 
reasonable opportunity for response.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he is notified by the RO; however, he and his 
representative are advised that the examination requested in 
this REMAND is deemed necessary to evaluate his claim and 
that his failure, without good cause, to report for any 
scheduled examination could result in a denial of the claim.  
38 C.F.R. § 3.655 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




